Citation Nr: 1400312	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-24 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee/leg disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's right knee osteoarthritis had its onset in service.  


CONCLUSION OF LAW

Right knee osteoarthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in VA's electronic data storage system with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records show that in February 1977, he was noted to have shin splints.  In March 1977, he complained of knee pain, and reported that since doing PT it started getting worse; the impression was arthritis.  On March 16, 1977, he complained of leg pain; the x-ray was normal.  On March 21, 1977, the Veteran was referred to orthopedics for a four week history of right knee pain from an athletic injury.  On March 23, 1977, the orthopedic consult impression was possible stress fracture of the right tibia, and shin splints.  It was noted that x-rays revealed a stress fracture.  Physical examination revealed a tender area of the medial proximal tibia right knee.  

The Veteran filed his current claim for a "cracked leg" in September 2007.  

VA treatment records show complaints of right knee/leg pain and chronic knee pain as early as February 2008.  

On March 2010 VA examination, it was noted that the date of onset of the Veteran's right knee disability was 1977.  His symptoms include pain, stiffness, weakness and tenderness.  On physical examination, there was evidence of crepitation.  There was no evidence of instability.  Range of motion studies revealed slightly diminished flexion (i.e., to 135 degrees).  There was also evidence of objective pain with repetitive motion.  X-rays revealed medial compartment narrowing bilaterally, and a benign-appearing periosteal reaction of the right tibia.  The diagnosis was right knee osteoarthritis.  The examiner noted that he did not see and did not find conclusive evidence to support a bilateral knee or shin splint chronic complaint from the short-term treatment defined by record and especially without nexus encounters post service.  

A June 2011 VA MRI of the right knee revealed osteoarthritis of the right knee.  

At the June 2013 video conference hearing, the Veteran testified that he jumped off a truck during service and felt a sharp pain.  That same day, he again jumped off a truck and felt a sharper pain.  He was subsequently unable to finish running that he was supposed to perform later that day.  He further testified that he has had right knee pain since the injury, and that he self-treated the pain with over-the-counter medication.  

In this case, the Board finds that the evidence shows that the Veteran was diagnosed with right knee arthritis during service, and that he was also diagnosed with a right knee stress fracture during service.  In addition, he has presented credible lay evidence that he has experienced right knee pain since service and the injury therein.  Furthermore, post-service treatment records show complaints of chronic right knee pain (beginning in 2008) and a current diagnosis of right knee osteoarthritis.  While there is no evidence of treatment after service for the Veteran's right knee until 2008, a period of 31 years, the Veteran has testified that he treated his pain with over-the-counter medication.  Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, service connection is warranted for osteoarthritis of the right knee.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for right knee osteoarthritis is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


